                  4:20-bk-14553 Doc#: 52 Filed: 02/09/21 Entered: 02/09/21 13:07:48 Page 1 of 2




                                        UNITED STATES BANKRUPTCY COURT
                                      IN THE EASTERN DISTRICT OF ARKANSAS
                                                CENTRAL DIVISION

                IN RE: TERRY BERRY AND JENNIFER BERRY AKA                          Case No. 4:20-BK-14553
                JENNIFER WILMOTH, DEBTORS                                                       Chapter 13

                SELECT PORTFOLIO SERVICING, INC., AS SERVICER                                    MOVANT
                FOR DEUTSCHE BANK NATIONAL TRUST COMPANY,
                AS TRUSTEE, IN TRUST FOR THE REGISTERED
                HOLDERS OF MORGAN STANLEY ABS CAPITAL I
                INC. TRUST 2006-HE6, MORTGAGE PASS-THROUGH
                CERTIFICATES, SERIES 2006-HE6
                vs.

                TERRY BERRY AND JENNIFER BERRY AKA
                JENNIFER WILMOTH, DEBTORS AND JACK W.                                       RESPONDENTS
                GOODING, TRUSTEE

                                                          ORDER

                         Pursuant to the Objection to Confirmation filed herein by Movant, SELECT PORTFOLIO
                SERVICING, INC., AS SERVICER FOR DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, IN

                TRUST FOR THE REGISTERED HOLDERS OF MORGAN STANLEY ABS CAPITAL I INC. TRUST 2006-

                HE6, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-HE6         and the Court, being fully

                advised, finds that the Objection is SUSTAINED upon conditions. The Debtors shall modify the

                plan within twenty-eight (28) days to provide for arrearages in the sum of $20,438.65 and to

                provide for an ongoing monthly mortgage payment in the sum of $590.03 to be paid through the

                Trustee's office.

                         IT IS SO ORDERED.


                                                           RICHARD D. TAYLOR
                                                           United States Bankruptcy Judge
                                                            February 9, 2021
                                                           DATE


                13-000103-850




EOD: February 9, 2021
  4:20-bk-14553 Doc#: 52 Filed: 02/09/21 Entered: 02/09/21 13:07:48 Page 2 of 2




APPROVED AS TO FORM:

MACKIE WOLF ZIENTZ & MANN, P.C.
124 W. Capitol Avenue, Suite 1560
Little Rock, AR 72201
Phone: (501) 218-8111
Facsimile: (501) 588-0070
Email: smcdaniel@mwzmlaw.com

By:      /s/ Sarah Murphy McDaniel
         Sarah Murphy McDaniel (Bar No. 2012130)

Leslie N. Mann (Bar No. 95142)
Sarah Murphy McDaniel (Bar No. 2012130)
Michael Tackett (Bar No. 2018110)
Stephen Wu (Texas Bar No. 24042396)*
*Licensed to Practice in Eastern and Western Districts of Arkansas

Attorney for Movant


By:      /s/Mickey Lynn Stevens_______________________
         Mickey Lynn Stevens
         Attorney at Law
         2615 N. Prickett Road, Suite 2
         Bryant, AR 72022


         /s/ Amanda Pace Welch, Staff Attorney for
By:
         Jack W. Gooding
         Chapter 13 Trustee
         PO Box 8202
         Little Rock, AR 72221




13-000103-850
